Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the embodiment of claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Falcone (NPL), hereinafter Falcone, in view of Nix (US 20100071686 A1), hereinafter Nix.

Regarding claims 1 and 2, Falcone discloses a falling particle receiver, comprising: 
a housing comprising an aperture having a border surrounding the aperture, the aperture for receiving concentrated solar energy into an interior space of the housing (Figures 1 and 15, “Aperture for Solar Flux” and “Direct Contact Solids Solar Central Receiver”); 
the housing further comprising a top, a bottom, a front wall and a rear wall, the aperture located on the front wall, the top, bottom, front wall and rear wall defining the interior space (Figure 15); and
the top wall comprising an opening to the interior space that receives particles into the interior space to fall therethrough to be discharged from a second opening in the bottom of the housing (Figure 15).

    PNG
    media_image1.png
    554
    467
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    587
    487
    media_image2.png
    Greyscale

Falcone does not disclose:
one or more structures attached to and protruding from the front wall of the housing around and proximate to the aperture and outside and away from the interior space;
wherein at least one of the one or more structures protrudes into the interior space;  
wherein at least one of the one or more structures is positioned and angled to reflect and direct sunlight into the interior space;
wherein the one or more structures are panels adjacent to the border of the aperture.

However, Nix teaches:
one or more structures attached to and protruding from the front wall of the housing around and proximate to the aperture and outside and away from the interior space (2 and 3);
wherein at least one of the one or more structures protrudes into the interior space (Figures 1 and 2); 
wherein at least one of the one or more structures is positioned and angled to reflect and direct sunlight into the interior space (“The sun's energy (1) bounces off two moveable reflective panels (2,3), as shown by straight arrows” paragraph [0028]); and 
wherein the one or more structures are panels adjacent to the border of the aperture (Figures 1 and 2).

    PNG
    media_image3.png
    532
    512
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    465
    614
    media_image4.png
    Greyscale

In view of Nix’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
one or more structures attached to and protruding from the front wall of the housing around and proximate to the aperture and outside and away from the interior space;
wherein at least one of the one or more structures protrudes into the interior space; 
wherein at least one of the one or more structures is positioned and angled to reflect and direct sunlight into the interior space; and 
wherein the one or more structures are panels adjacent to the border of the aperture as is taught in Nix, in the falling particle receiver disclosed by Falcone.
One would have been motivated to include:
one or more structures attached to and protruding from the front wall of the housing around and proximate to the aperture and outside and away from the interior space;
wherein at least one of the one or more structures protrudes into the interior space; 
wherein at least one of the one or more structures is positioned and angled to reflect and direct sunlight into the interior space; and 
wherein the one or more structures are panels adjacent to the border of the aperture because Nix states that the reflective surfaces “focus the sun's rays” (paragraph [0029]). Therefore, including the reflective surfaces of Nix will improve the solar concentration ability of Falcone.

Regarding claim 4, Falcone, as modified by Nix, discloses the receiver of claim 1. 

Falcone, as modified by Nix, does not explicitly disclose wherein at least one of the one or more structures comprises a reflective surface having a solar reflectance greater than 50% of incident radiation (The examiner notes that Nix specifically mentions mylar which can be over 90% reflective, however it is conceivable that there exists some mylar which is less reflective). However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although, it has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). In this case, Nix teaches reflective surfaces, but does not specifically recite having a solar reflectance greater than 50% of incident radiation. Achieving having a solar reflectance greater than 50% of incident radiation is a results-effective variable because the more reflective the surface, the greater the concentration of solar energy. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the reflectivity of , because the selection of reflectivity to improve solar concentration constitutes the optimization of design parameters, which fails to distinguish the claim.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Falcone, in view of Nix, and further in view of Burns (US 4848320 A), hereinafter Burns.

Regarding claim 3, Falcone, as modified by Nix, discloses the receiver of claim 1. 

Falcone, as modified by Nix, does not disclose the one or more structures are a single structure that surround the aperture.

However, Burns teaches the one or more structures are a single structure that surround the aperture (The reflective panels are hinged together to form a single structure).

    PNG
    media_image5.png
    475
    525
    media_image5.png
    Greyscale

In view of the teachings of Burns, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the one or more structures are a single structure that surround the aperture as is taught in Burns, in the receiver as presently modified.
One would have been motivated to include the one or more structures are a single structure that surround the aperture because this increases the number of panels and therefore will direct more solar energy through the aperture.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Falcone, in view of Nix, and further in view of Dumbeck (US 4324947 A), hereinafter Dumbeck.

Regarding claim 6, Falcone, as modified by Nix, discloses the receiver of claim 1. 

Falcone, as modified by Nix, does not disclose wherein the orientation of at least one of the one or more structures is automatically controlled by a sensor and/or control system.

However, Dumbeck teaches wherein the orientation of at least one of the one or more structures is automatically controlled by a sensor and/or control system (“The reflector panels are moved by such means as a motorized or hydraulic jack mechanism 50 pivotally attached at each end by respective brackets 51, 52. The position of the reflector panels 11, 12 can then be programmed to track the sun across the sky by an appropriate computerized program controlling the motorized jack 50”).

    PNG
    media_image6.png
    371
    390
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    355
    491
    media_image7.png
    Greyscale

In view of Dumbeck’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the orientation of at least one of the one or more structures is automatically controlled by a sensor and/or control system as is taught in Dumbeck, in the receiver as presently modified.
One would have been motivated to include wherein the orientation of at least one of the one or more structures is automatically controlled by a sensor and/or control system because Dumbeck states “the energy is intensified by low cost movable flat plate reflector members pivoted to track the sun's position throughout a day” (column 1, line 46). Therefore, including the control system of Dumbeck will improve energy capture in the receiver as modified.

Claims 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Falcone, in view of Skiff (US 1074219 A), hereinafter Skiff, and further in view of Yoshimura (JP 55102858 A), hereinafter Yoshimura.

Regarding claims 7, 10, and 11, Falcone discloses a falling particle receiver, comprising: 
a housing comprising an aperture having a border surrounding the aperture, the aperture for receiving concentrated solar energy; 
the housing further comprising a top, a bottom, a front wall and a rear wall, the aperture located on the front wall, the top, bottom, front wall and rear wall defining an interior space; and
the top wall comprising an opening to the interior space. 

Falcone does not disclose:
one or more structures across the aperture; 
wherein the one or more structures comprise one or more lenses, wherein the one or more lenses each span from a first border surface to a second border surface; 
wherein the one or more lenses comprise concave surfaces facing outward to irradiance; and 
wherein the one or more lenses are capable of receiving concentrated solar energy; 
wherein the one or more structures are formed of a transparent material; or
wherein the one or more structures are two or more structures separated by a gap that allows a portion of incident light to pass through the aperture without impinging the two or more structures.

However, Skiff teaches:
one or more structures across the aperture (5); 
wherein the one or more structures comprise one or more lenses (“a bank of lenses 5” page 1, line 50), wherein the one or more lenses each span from a first border surface to a second border surface (Figures 1 and 2); 
wherein the one or more lenses are capable of receiving concentrated solar energy (Concentrated at least by reflectors 16); 
wherein the one or more structures are formed of a transparent material (“I have illustrated the use of lenses as a means of concentrating the heat of the sun upon the absorbing plate” page 2, line 10. Concentrating lenses are transparent); and
wherein the one or more structures are two or more structures separated by a gap that allows a portion of incident light to pass through the aperture without impinging the two or more structures (Figures 1 and 2).

    PNG
    media_image8.png
    530
    644
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    381
    376
    media_image9.png
    Greyscale

In view of Skiff’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
one or more structures across the aperture; 
wherein the one or more structures comprise one or more lenses, wherein the one or more lenses each span from a first border surface to a second border surface; 
wherein the one or more lenses are capable of receiving concentrated solar energy; 
wherein the one or more structures are formed of a transparent material; and
wherein the one or more structures are two or more structures separated by a gap that allows a portion of incident light to pass through the aperture without impinging the two or more structures as is taught in Skiff, in the receiver disclosed by Falcone.
One would have been motivated to include:
one or more structures across the aperture; 
wherein the one or more structures comprise one or more lenses, wherein the one or more lenses each span from a first border surface to a second border surface; 
wherein the one or more lenses are capable of receiving concentrated solar energy; 
wherein the one or more structures are formed of a transparent material; and
wherein the one or more structures are two or more structures separated by a gap that allows a portion of incident light to pass through the aperture without impinging the two or more structures because Skiff states the lenses concentrate the heat of the sun. Therefore, including the lenses will improve concentration of the sun’s energy in Falcone.

Falcone, as modified by Skiff, does not disclose wherein the one or more lenses comprise concave surfaces facing outward to irradiance.

However, Yoshimura teaches wherein the one or more lenses comprise concave surfaces facing outward to irradiance (2).

    PNG
    media_image10.png
    577
    365
    media_image10.png
    Greyscale

In view of Yoshimura teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the one or more lenses comprise concave surfaces facing outward to irradiance as is taught in Yoshimura, in the receiver as presently modified.
One would have been motivated to include wherein the one or more lenses comprise concave surfaces facing outward to irradiance because Yoshimura states “Since it can be
focused sharply, it has good thermal efficiency to absorb and convert solar energy” (paragraph [0002]). Therefore, including a concave lens will improve thermal efficiency.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Falcone, in view of Nix, and further in view of Ma (US 20130257056 A1), hereinafter Ma.

Regarding claim 12, Falcone, as modified by Nix, discloses the receiver of claim 1. 

Falcone, as modified by Nix, does not disclose: 
one or more baffles attached to and protruding from corresponding one or more interior surfaces of the top, bottom, front and rear walls; 
wherein the one or more baffles are inclined downward in the interior space in the direction of particle flow.

However, Ma teaches:
one or more baffles attached to and protruding from corresponding one or more interior surfaces of the top, bottom, front and rear walls (“the plurality of baffles comprise a first set of baffles 1616 extending from the back member 1614 and a second set of baffles 1618 extending from the intermediate member 1612. The baffles 1616 in the first set extend interstitially between the baffles 1618 in the second set. This causes the solid particles 1602 to weave through the plurality of baffles in the second void. Since the solid particles contact and may slide along the plurality of baffles, the solid particles can acquire heat from the contact with the plurality of baffles. Additionally, the plurality of baffles can help to mix the solid particles 1602 enabling more even heating of the solid particles 1602” paragraph [0084]); 
wherein the one or more baffles are inclined downward in the interior space in the direction of particle flow (Figure 16A).

    PNG
    media_image11.png
    578
    387
    media_image11.png
    Greyscale

In view of Ma’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
one or more baffles attached to and protruding from corresponding one or more interior surfaces of the top, bottom, front and rear walls; 
wherein the one or more baffles are inclined downward in the interior space in the direction of particle flow as is taught in Ma, in the receiver as presently modified.
One would have been motivated to include:
one or more baffles attached to and protruding from corresponding one or more interior surfaces of the top, bottom, front and rear walls; 
wherein the one or more baffles are inclined downward in the interior space in the direction of particle flow because Ma states “Since the solid particles contact and may slide along the plurality of baffles, the solid particles can acquire heat from the contact with the plurality of baffles. Additionally, the plurality of baffles can help to mix the solid particles 1602 enabling more even heating of the solid particles 1602” (paragraph [0084]). Therefore, including the baffles will improve heat transfer and distribution.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hebrink (US 20090283144 A1) “Movement of troughs 710 shown in FIG. 7 or louvers 810 shown in FIGS. 8a, 8b, and 8c can be controlled by a number of mechanisms (e.g., piston driven levers, screw driven levers or gears, pulley driven cables, and cam systems). Software can also be integrated with the tracking mechanism based on GPS coordinates to optimize the position of the mirrors” paragraph [0081].

    PNG
    media_image12.png
    337
    483
    media_image12.png
    Greyscale

Konigsdorff (DE 4336503 A1)

    PNG
    media_image13.png
    669
    487
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    718
    447
    media_image14.png
    Greyscale

Qader (US 4290779 A) “Sunlight from the solar concentrator 32 is shown focused through solar window 20” column 5, line 48

    PNG
    media_image15.png
    397
    656
    media_image15.png
    Greyscale

Arnberg (US 4047517 A)

    PNG
    media_image16.png
    437
    525
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    440
    528
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    176
    409
    media_image18.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762